Citation Nr: 1737507	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-33 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an earlier effective date than February 10, 2011, for service connection for primary myelofibrosis.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Mine, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1971 to February 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

The Veteran testified at a December 2016 video conference hearing before the undersigned Veterans Law Judge (VLJ).


FINDING OF FACT

The Veteran's original claim for entitlement to service connection for primary myelofibrosis was received on February 10, 2011.


CONCLUSION OF LAW

The criteria for an effective date prior to February 10, 2011, for the grant of service connection for primary myelofibrosis have not been met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155 (in effect prior to March 24, 2015), 3.400 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Once a claim of service connection has been granted, the filing of a notice of disagreement with effective date assigned by the RO does not trigger additional VCAA notice.  See 38 C.F.R. § 3.159(b)(3).  Therefore, further VCAA notice is not applicable with respect to the issue of entitlement to an earlier effective date.  See id.; Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

The claims file includes pertinent evidence regarding the Veteran's claim for an earlier effective date, including correspondence from VA, medical treatment records, and statements from the Veteran.  As there is no indication of any additional relevant evidence concerning the Veteran's request for an earlier effective date, the Board concludes that no further assistance in developing pertinent facts is required for VA to comply with its duty to assist.  

II.  Earlier Effective Date

Unless specifically provided otherwise, the effective date of an award based on a claim for service connection benefits shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for such benefits.  The effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2016). 

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2016).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2016).

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).
The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the United States Court of Appeals for Veterans Claims (Court) held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").

In this case, the Veteran submitted a claim for service connection for primary myelofibrosis on February 10, 2011.  In a September 2012 rating decision, the RO granted the claim with an evaluation of 100 percent disabling with an effective date of February 10, 2011.

In his November 2012 notice of disagreement, the Veteran argued that he was entitled to an effective date of July 14, 2010, the date on which he asserted that treatment for his disability began.  The Veteran's contention that treatment for his condition began in July 2010 is supported by the medical evidence.  Specifically, in an April 2011 letter the Veteran's hematologist confirmed that the Veteran experienced severe post-operative bleeding in July 2010, which raised concerns of an underlying hematologic disorder, and thereafter began receiving treatment from a hematology clinic.  The hematologist stated that a repeat bone marrow biopsy confirmed a diagnosis of primary myelofibrosis in January 2011.

Nevertheless, unless specifically provided otherwise, the effective date of an award for service connection benefits shall not be earlier than the date of receipt of application for such benefits.  38 U.S.C.A. § 5110(a) (West 2014).  

Therefore, while the Veteran was receiving treatment for primary myelofibrosis prior to submitting a claim for benefits, the Board finds that February 10, 2011, is the date of claim, as there is no indication a formal or informal claim was filed and/or received by VA prior to that date.  The date of claim of record, February 10, 2011, is the controlling date for the effective date assigned under the factual circumstances in this matter.  Accordingly, an earlier effective date for service connection of a lumbar spine disability is not warranted. 

Further, the Board notes that on February 4, 2011, VA received a statement in support of claim from the Veteran stating that he was filing a service connection claim.  However, the Veteran did not identify service connection for primary myelofibrosis as a benefit sought in his statement, nor in any of the documentation accompanying his statement.  Therefore the Board finds that the statement cannot be considered an informal claim for service connection for primary myelofibrosis.  See Brokowski, 23 Vet. App. 79, 84 (2009).

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As such, the appeal is denied.








	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an effective date earlier than February 10, 2011, for the grant of service connection for primary myelofibrosis is denied.  






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


